             Case 1:19-cr-10081-IT Document 517 Filed 09/17/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Criminal No. 19-CR-10081-IT
       vs.

NIKI WILLIAMS,

                      Defendant.



   JOINT MOTION TO CONDUCT SEPTEMBER 25, 2020 RULE 11 HEARING VIA
           ZOOM IN ACCORDANCE WITH GENERAL ORDER 20-12

         The United States of America, by and through its undersigned counsel, together with
Defendant Niki Williams, by and through Eric Tennen, Esq., counsel for Defendant Williams,
file this joint motion to hold the Rule 11 hearing scheduled for September 25, 2020 to be held via
video conference. In support of this motion, the parties state as follows:

   1) On March 30, 2020 Chief Judge F. Dennis Saylor IV issued an order (General Order
      2012) authorizing a guilty plea via video teleconferencing if the district judge finds that
      the plea “cannot be further delayed without serious harm to the interests of justice.”

   2) The parties hereby move this court to make such a finding in advance of the September
      25, 2020 Rule 11 hearing. The pandemic continues and on July 15, 2020 General Order
      20-31 was issued which, inter alia, advises the use of video conferencing for all non-jury
      matters if the consent of all parties to such a proceeding can be obtained. Defendant,
      having decided to plead guilty, wishes to enter a plea as soon as possible so that she can
      be sentenced and move on with her life. Defendant wishes to enter a plea via
      videoconference because she is concerned that travel from Texas to Massachusetts is ill-
      advised, and would require that she quarantine herself. The continuation of the
      anticipated Rule 11 proceeding until such time as it is safe to travel from Texas to
      Massachusetts would constitute serious harm to the interests of justice, as there is no end
      to the pandemic in sight and could result in an indefinite delay.

   3) Accordingly, Defendant wishes to enter her Rule 11 plea via video teleconference.
Case 1:19-cr-10081-IT Document 517 Filed 09/17/20 Page 2 of 3




                                  Respectfully submitted,

                                  ANDREW E. LELLING
                                  United States Attorney


                           By:    __________________
                                  ERIC S. ROSEN
                                  Assistant U.S. Attorney

                                  Date: September 17, 2020


                                       /s/ Eric B. Tennen
                                 Swomley & Tennen LLP
                                                Suite 600
                                      50 Congress Street
                                      Boston, MA 02109
                         etennen@swonmleyandtennen.com




                              2
          Case 1:19-cr-10081-IT Document 517 Filed 09/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that the parties have met and conferred about this motion for a Rule 11
hearing via Zoom, and that this document filed through the ECF system will be sent electronically
to the registered participants identified on the Notice of Electronic Filing (NEF) and mailed to all
those not participating in ECF.


Dated: September 17, 2020                            By:     /s/ Eric S. Rosen
                                                             ERIC S. ROSEN
                                                             Assistant United States Attorney




                                                 3
